Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Status of Claims
	Claims 9, 11, 13-21, 23 and 25-32 are pending.
Claims 13 and 17 are withdrawn from consideration as drawn to a non-elected invention.
	Claims 9, 11, 14-16, 18-21, 23 and 25-32 have been examined. 
	Claims 10, 12, 22 and 24 have been cancelled in the amendment dated 6/21/2021. 
	New claims 29-32 have been added in the amendment dated 6/21/2021. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 13-15, 23 and 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claims 11 and 14-15 depend from cancelled claim 10.
Claims 23 and 25-26 depend from cancelled claim 22.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 14-16, 18-21, 23 and 25-28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Leotaud et al. WO 2017/074301 (hereinafter “Leotaud”) in view of Kratschmer et al. US PG PUB 2012/0148826 (hereinafter “Kratschmer”).

Claim 9. 
Leotaud teaches: 
A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite comprising; [0008] teaches adding a solid surfactant composite;
wherein the solid surfactant composite comprises:
 a liquid water-wetting surfactant disposed on a surface of a solid carrier; and, a dispersant, a defoamer, or both disposed on a surface of the solid carrier, [0032] teaches a solid surfactant composite comprising a water-wetting surfactant and a solid carrier;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore.

wherein the solid carrier comprises calcium silicate.  
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success.

Claim 14. 
Leotaud teaches:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof, [0010] teaches alcohol ethoxylate.

Claim 15. 
Leotaud teaches:
wherein liquid the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C8 to C12 alcohol ethoxylated with about 4 moles to about 8 moles of ethylene oxide, [0011] teaches “alcohol ethoxylates may include C4 to C12 alcohols substituted with about 4 moles to about 8 moles of ethylene oxide”.

Claim 16. 
Leotaud teaches:
wherein the spacer fluid further comprises an aqueous- base fluid selected from the group consisting of fresh water, salt water, brine, seawater, and any combination thereof., [0022] teaches brine as a base fluid. 

Claim 18. 
Leotaud teaches: 
A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite; [0008] teaches adding a solid surfactant composite;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore.
 wherein the solid surfactant composite is prepared by coating a liquid water-wetting surfactant, on the solid carrier and drying the drying the solid carrier to produce the solid surfactant composite; this step is a non-elected species.
Leotaud does not teach:
coated on a calcium silicate solid carrier.
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success.

Claim 19. 
Leotaud teaches:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof, [0010] teaches alcohol ethoxylate.

 Claim 20.
Leotaud teaches:
wherein the solid surfactant further comprises at least one of a dispersant, a defoamer, or both coated ....on the carrier, [0009] teaches adding a dispersant and defoamer.
 Leotaud teaches coating on a carrier but does not teach:
coated on the calcium silicate solid carrier.  

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success in using calcium silicate as the solid carrier.

Claim 21 
Leotaud teaches: 
A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite comprising; [0008] teaches adding a solid surfactant composite;
a liquid water-wetting surfactant disposed on a surface of a solid carrier; and, a dispersant, a defoamer, or both disposed on a surface of the solid carrier, [0032] teaches a solid surfactant composite comprising a water-wetting surfactant and a solid carrier;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore;
displacing the spacer fluid in the wellbore with a cement, [0028] teaches displacing the spacer fluid with cement.

 Claim 25. 
Leotaud teaches:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof, [0010] teaches alcohol ethoxylate.

Claim 26. 
Leotaud teaches:
wherein liquid the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C8 to C12 alcohol ethoxylated with about 4 moles to about 8 moles of ethylene oxide, [0011] teaches “alcohol ethoxylates may include C4 to C12 alcohols substituted with about 4 moles to about 8 moles of ethylene oxide”.

Claim 27. 
Leotaud teaches:
wherein the spacer fluid further comprises an aqueous- base fluid selected from the group consisting of fresh water, salt water, brine, seawater, and any combination thereof, [0022] teaches brine as a base fluid. 


Leotaud teaches:
further comprising preparing the spacer fluid, the preparing comprising: mixing a dry blend comprising the solid surfactant and a solid particulate additive with aqueous-base fluid to form the spacer fluid, [0032] teaches aqueous base fuid; [0027] and [0032] teach mixing.

Claim 30. 
Leotaud teaches:
wherein the spacer fluid further comprises an aluminosilicate weighting agent, Table 3, [0046] teaches hdyrated aluminum silicate, kaolin, which is aluminosilicate.

Claim 32. 
Leotaud teaches:
wherein the spacer fluid further comprises an aluminosilicate weighting agent, Table 3, [0046] teaches hdyrated aluminum silicate, kaolin, which is aluminosilicate.

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Leotaud et al. WO 2017/074301 (hereinafter “Leotaud”) in view of Kratschmer et al. US PG PUB 2012/0148826 (hereinafter “Kratschmer”) as set forth above and further in view of Albrecht et al. US Patent No. 7,320,951 (Albrecht). 



Leotaud teaches at [0003] to blend liquid surfactants with cementing operations. Leotaud teaches “additional liquid additives” ...may be added to the water.; [0057] and table 8 teach liquid surfactants; 
Leotaud as modified by Kratschmer do not specifically teach:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of poly(oxy-1,2,-ethanediyl) alpha-sulfo- omega-(dodecyloxy) ammonium salt, poly(oxy-1,2-ethanediyl) alpha-sulfo-omega- (tetradecyloxy) ammonium salt, C9-C11 alkyl oligomeric d-glucopyranoside, and combinations thereof.  
Albrecht teaches Applicant’s claimed glucopyranoside surfactants in use as a friction reducer with drilling muds that are silicate based, see col. 1, l. 58 to col. 2, l. 11.  Albrecht teaches to use these surfactants as friction reducers when silicates are used.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify use the glucopyranoside surfactants with the silicates of Kratschmer because Albrecht teaches to use the glycopyranoside surfactants as friction reducers when silicate are used. 

Claim 31. 
Leotaud teaches at [0003] to blend liquid surfactants with cementing operations. Leotaud teaches “additional liquid additives” ...may be added to the water.; [0057] and table 8 teach liquid surfactants; 
Leotaud as modified by Kratschmer do not specifically teach:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of poly(oxy-1,2,-ethanediyl) alpha-sulfo- omega-(dodecyloxy) ammonium salt, poly(oxy-1,2-ethanediyl) alpha-sulfo-omega- (tetradecyloxy) ammonium salt, C9-C11 alkyl oligomeric d-glucopyranoside, and combinations thereof.  
Albrecht teaches Applicant’s claimed glucopyranoside surfactants in use as a friction reducer with drilling muds that are silicate based, see col. 1, l. 58 to col. 2, l. 11.  Albrecht teaches to use these surfactants as friction reducers when silicates are used.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify use the glucopyranoside surfactants with the silicates of Kratschmer because Albrecht teaches to use the glycopyranoside surfactants as friction reducers when silicate are used. 

Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Leotaud and Kratschmer is non-analagous art because Leotaud is directed to spacer fluids and Kratschmer is directed to adhesion enhancers. This argument is not persuasive because Leotaud teaches because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US Patent No. 10,882,751 teaches composite particles comprising calcium silicate capable of having functionalized groups thereon.
2. US PG PUB 2008/0135245 teaches coating calcium silicate with various materials.
3.  US PG PUB 2016/0024371 teaches coating calcium silicate particulates with surfactants.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES R NOLD/Examiner, Art Unit 3674